26 F.3d 126
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James Wayne FARMER, Appellant,v.U.S. PAROLE COMMISSION;  Carol P. Getty;  Bureau of Prisons;E.W. Morris, Appellees.
No. 93-3765.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 3, 1994.Filed:  June 13, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
James Wayne Farmer, a federal inmate, appeals the order of the District Court1 denying his petition for a writ of habeas corpus, or, alternatively, for a writ of mandamus.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of fact or law appears and that an opinion would lack precedential value.  Thus, we affirm the judgment of the District Court without further opinion.  See 8th Cir.  R. 47B.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota